Citation Nr: 1634876	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides.

3.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The October 2011 decision contained the initial denial of the claims of service connection for peripheral neuropathy.  The October 2014 decision contained the initial denial of the claim of service connection for sleep apnea.

This appeal was previously remanded by the Board in February 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.


FINDINGS OF FACT

1.  The Veteran's bilateral upper extremity neuropathy is associated with his exposure to herbicides while deployed to the Republic of Vietnam.

2.  The Veteran's bilateral lower extremity neuropathy is associated with his exposure to herbicides while deployed to the Republic of Vietnam.

3.  The Veteran's sleep apnea is aggravated by his service-connected PTSD.

CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015).

3.  The criteria for service connection for sleep apnea associated with PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310.  

The Veteran seeks service connection for peripheral neuropathies of the bilateral upper and lower extremities and for sleep apnea.  For the reasons that follow, the Board finds that service connection for all three disabilities is warranted.

Peripheral Neuropathies

The medical evidence of record shows that the Veteran has current diagnoses for peripheral neuropathies of the bilateral upper and lower extremities.  See, e.g., October 2011 VA examination report; August 2011 neurological consultation report by Dr. A.A.  The first element of service connection therefore is met.

The Veteran contends that his neuropathies are related to exposure to herbicides while deployed in the Republic of Vietnam.  To this end, the Board notes that the Veteran's military records do confirm that the Veteran engaged in combat in Republic of Vietnam and therefore exposure to herbicides, to include Agent Orange, is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  The second element of service connection is thus met.

The record contains multiple etiological opinions from Dr. A.A. dated in August 2011, February 2012, and June 2016.  In all three opinions, the doctor opined that it was more likely than not that the Veteran's neuropathies were due to his exposure to Agent Orange while serving in the Republic of Vietnam.  The doctor reasoned that the Veteran had no other risk factors for the disabilities, and that his particular form of neuropathies, a polyneuropathy, was associated with toxin exposure.  

The Board is persuaded by Dr. A.A.'s etiological opinions because the doctor was able to review the Veteran's medical history and because the initial opinion was made in conjunction with a physical examination.  The record contains no contradictory etiological opinions.  Accordingly, the third element of service connection is met.

All three elements of service connection have been met.  Service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted.




Sleep Apnea

The Veteran underwent a January 2014 sleep study that produced a diagnosis of severe obstructive sleep apnea.  The first element of service connection is met.

The Veteran's alleges that his sleep apnea is secondary to his service-connected PTSD.  The record contains two competent opinions relating to a possible relation between the Veteran's PTSD and his sleep apnea.  

A July 2014 letter from VA medical director, Dr. M.E., indicates that the Veteran's sleep apnea is more likely than not aggravated by his PTSD.  The doctor wrote that the PTSD causes the Veteran to remove his CPAP mask in his sleep without noticing and that he also has nightmares that cause him to move or knock off his mask and that he awakes from any sound.  The doctor wrote that all of these factors interrupt the Veteran's normal breathing cycle, thereby aggravating the sleep apnea.  The Board notes that this opinion is also supported by the Veteran's lay statements in which he has said that he knocks off his CPAP mask at night.  See May 2015 notice of disagreement.

In contrast, a February 2016 VA examination report shows that the Veteran's sleep apnea is less likely than not proximately due to or the result of his PTSD.  The examiner reasoned that sleep apnea is predominantly an anatomical dysfunction and related to the tissues of the upper airway while PTSD is strictly a mental health disorder.  The examiner believed the two disabilities are medically unrelated.  No opinion was provided with regards to aggravation.

In reviewing these opinions, the Board can find no reason to favor one over the other; both opinions were authored by medical providers who were able to evaluate the Veteran and each one was supported by an adequate rationale.  The Board notes that the VA examiner's rationale did not include an opinion on aggravation, but it believes that, given the evidence of record and if limited to the facts of this appeal only, the appeal may be decided nonetheless.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and finds that his sleep apnea was aggravated by the service-connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R.       §§ 3.102, 3.310.  This finding is in agreement with the Veteran's statements and Dr. M.E.'s medical opinion, which establish both aggravation and a baseline level of severity.  See 38 C.F.R. § 3.310.  The Board observes in this regard that the Veteran's sleep apnea was present for some time prior to its formal diagnosis in 2014, and that he was not prescribed a CPAP until his PTSD symptoms were severe, suggesting that the baseline severity of the sleep apnea was of a lesser degree prior to the worsening of his PTSD symptoms.

Accordingly, service connection for sleep apnea associated with service-connected PTSD is warranted.


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Service connection for sleep apnea associated with service-connected PTSD is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


